Citation Nr: 0402886	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  00-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran had an episode of of cellulites and 
ulceratiuon on the toes of the left foot in service.

2.  The veteran's current bilateral foot disabilities are 
hyperhydrosis, tinea pedis, onychomycotic toenails, and 
dyshydrotic eczema.

3.  The veteran's current bilateral foot disorders are 
separate from, and not the result of the cellulites he had in 
service.

4.  The veteran's current bilateral foot disorders are not 
the result of any disease or injury he had service.


CONCLUSION OF LAW

Bilateral foot fungus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was seen on 
March 11, 1972, for cellulites of the left toe and was 
started on penicillin the day before.  The veteran was 
admitted to the hospital on March 13, 1972 and was treated 
for a lesion between his 2nd and 3rd toes of his left foot.  
It was noted that the lesion became necrotic and ulcerated.  
The veteran was treated and released on March 17, 1972.  
There is no medical evidence of treatment for foot fungus.  
At the veteran's April 1973 separation examination, clinical 
evaluation of the feet was noted as normal.  The veteran 
indicated that he was in good health.  

Treatment record from Bucyrus Community Hospital dated 
October 1974 showed that the veteran was seen for complaints 
of pain and swelling in the right foot and reported that he 
had an old injury to the foot when in the Army.  The 
diagnosis was cellulitis from secondary infection.

Private medical records from T.G.T., D.P.M., dated August 
1993 to November 1999 show that the veteran was treated for 
tinea pedis.  In 1993, the veteran reported having athlete's 
foot for approximately 25 years intermittently.  In September 
1995 the veteran was seen for burning, itching, and 
irritation of his feet.  In a report dated in Novemebr 1999, 
it was noted that the veteran had "masseration and dry scaly 
skin" on both feet, with no evidence of cellulites.  It was 
further noted that the veteran related that his condition had 
been present since his military service 30 years earlier.

In February 2000 the RO received lay statements from the 
veteran's family and friends that since returning from the 
service, the veteran has had problems with his feet.  

A statement from T.G.T., D.P.M., dated February 2000 
indicated that he had only seen 3 cases of this type of foot 
problem since starting his practice 15 years ago and had 
diagnosed the veteran with chronic tinea and trench foot and 
possible immersion foot syndrome secondary to having this 
while in the military.

At his March 2000 VA examination, the veteran reported 
suffering from a severe foot rash while in Vietnam and had 
been a continuous problem.  The veteran indicated that he had 
been hospitalized for almost two weeks while in Germany for 
the foot rash.  He also indicated that he had been to the 
emergency department for this due to cellulites from 
secondary infection.  He indicated that he had exacerbation 
of this problem about every four to six weeks, lasting for 
two or more weeks.  He reported being treated with multiple 
topical antifungal medications as well as oral medications.  

The examination showed changes consistent with onychomycosis 
with fungus changes of the nails.  There was a dyshydrotic 
appearance of the plantar surfaces of the feet with dry scaly 
skin.  Between the toes, the veteran had some cracking and 
also had lesions of the toes to a mild degree, consistent 
with tenia pedis.  The diagnosis was chronic bilateral tinea 
pedis.

At his December 2002 VA examination the veteran reported a 
history of fungus of the feet dating to his military service.  
He indicated that he had increased sweating of the feet and 
they were occasionally raw.  The impression included: 
hyperhidrosis, bilateral feet; tinea pedis, bilateral feet; 
onychomycotic toenails; dyshydrotic eczema, bilateral feet.  

In a VA medical opinion dated March 2003, the examiner noted 
that the veteran reported a history of foot fungus since his 
military service.  It was noted that a thorough review of the 
veteran's service record revealed that in March 1972, he was 
treated for cellulites and ulceration of the left second toe 
for which he was admitted for IV antibiotics.  The examiner 
noted that the service records show that the veteran had 
never been seen for fungal infections of the feet.  The 
examiner noted that he reviewed the veteran's private 
podiatrist's medical records which were indicative of the 
veteran having chronic tinea, trench foot, and possible 
emersion foot syndrome.  The veteran was found to have 
hyperhidrosis, bilateral feet; tinea pedis, bilateral feet; 
onychomycotic toenails; and dyshydrotic eczema to his 
bilateral feet.  It was the opinion of the VA examiner that 
the veteran's current foot condition was not related to 
conditions that he suffered while on active duty for the 
United States military.  Review of the veteran's military 
records, in detail, revealed that he had ulcerations and 
cellulites to the left second toe.  The veteran was seen in 
1972 for cellulites of the left toe for which he was 
hospitalized.  The examiner noted that there was no evidence 
in the veteran's service record that he had fungal infections 
of the feet.  

Treatment reports from M.L., M.D., dated April 2000 to July 
2003 show treatment for primarily back pain.  

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The veteran initiated this claim in November 1999, 
approximately a year befor the enactment of VCAA.  It is 
noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
January 2001 and July 2003, in which it provided the veteran 
with an explanation of how VA would assist him in obtaining 
necessary information and evidence.  The letter informed him 
of the evidence and information needed to substantiate his 
claim.  Thus, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
for entitlement to service connection for bilateral foot 
fungus and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  In the letters of January 2001 and 
July 2003, he was notified of what VA was doing to obtain 
evidence and information on his behalf, and he was informed 
of what information and evidence he needed to provide.  For 
example, the veteran notified that VA would obtain such 
things a medical records and records from other government 
agencies, and he was told he needed to provide information 
about private doctors he had seen.  After the January 2001 
letter, the veteran was afforded a VA examination in December 
2002 with an addendum in March 2003.  

In September 2003, the RO re-adjudicated the claim and sent 
the veteran a supplemental statement of the case.  In 
September 2003, the veteran was informed that his records 
were being placed on the docket of the BVA and he was given 
an opportunity to make any addition comment concerning the 
September 2003 supplemental statement of the case.  

Through the ongoing development of the claim, and, 
specifically, in the letters of January 2001 and July 2003, 
the RO has notified the veteran of the information and 
evidence needed to substantiate the claim.  The RO has also 
explained what portion of thenevidence and information VA 
would obtain and what portion the veteran needed to provide.  
The RO's letters have also invited the veteran to provide 
information about relevant medical evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim for entitlement to service 
connection for bilateral foot fungus.  For these reasons, 
further development of this issue is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for bilateral foot fungus.  
There is no competent medical evidence establishing the 
clinical presence of foot fungus during the veteran's period 
of active service, or at any time prior to 1993.  The 
veteran's separation examination in April 1973 showed 
clinical evaluation of the feet as normal.  The veteran 
indicated that he was in good health.  

The most important medical evidence of record that supports 
the veteran's contention is the statement from T.G.T., 
D.P.M., dated February 2000.  In this statement, the doctor 
indicates that he diagnosed the veteran with chronic tinea 
and trench foot and possible immersion foot syndrome 
secondary to having this while in the military.  However, the 
service medical records do not show that the veteran was 
treated for foot fungus.  Instead, they refer to cellulites.  
It is very clear from these medical reports that the 
physician relied on the veteran's statements as to the 
connection to military service.  The physician did not review 
the veteran's service medical records.  There is no reason to 
doubt the sincerity of the veteran's statements regarding the 
origins of his foot disorders, but the veteran has no medical 
training, and he is not qualified to make a determination as 
to whether the cellulitis he had in service is related to his 
current foot disorders, none of which are diagnosed as 
cellulitis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because the physician relied on the veteran's 
statement of medical history rather than a review of the 
service medical records, the physician's conclusion is not 
sufficient as to the connection between the current foot 
problems and the cellulitis the veteran had in service.  
While an examiner can render a current diagnosis based upon 
an examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran. "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).   For this reason, the medical records of 
Dr. T.G.T. are inadequate to establish a connection between 
the disorder in service and the current foot disability, and 
such a connection is an essential element in a claim for 
service connection.

In March 2003, a VA physician issued an opinion based on a 
review of the veteran's claims file, to include service 
medical records, and an examination of the veteran's feet.  
This examiner noted that although the veteran was treated in 
service for cellulitis and ulceration of the left second toe 
in service, the veteran's current foot condition was not 
related, as the veteran was never treated for fungal 
infections of the feet in service.  In addition, it is noted 
that the veteran was not treated for fungal infections of the 
feet until 1993, approximately 20 years after separation from 
service.  

The veteran has submitted several statements from relatives 
and acquaintances asserting that the veteran's bilateral foot 
fungus was incurred in service.  As is the case with the 
veteran's assertions, these statements cannot be accepted, 
because the persons presenting them lack medical training.  
Although these persons are clearly sincere in their 
assertions, they are simply not qualified to make a medical 
judgment as to the connection between the veteran's current 
foot disorders and the cellulites for which he was treated 
approximately 30 years ago. The incapacity of such lay 
persons to provide evidence regarding medical matters is a 
legal principle that has been established by the United 
States Court of Appeals for Veterans Claims.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For these reasons, the clear preponderance of the evidence is 
against a finding that the veteran's current foot 
disabilities are the result of a disease or injury in 
service.  Accordingly, service connection mauy not be 
granted.


ORDER

Entitlement to service connection for bilateral foot fungus 
is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



